[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The plaintiff, a licensed real estate broker, claims that he is entitled to a commission under a "written listing agreement" (Count I of the Complaint). The Court finds that the defendant did not sign any written listing agreement so plaintiff fails in his proof regarding this Count.
In the Second Count of the Complaint the plaintiff claims management fees under an agreement with the defendant. The Court credits the testimony of the defendant that he never discussed or agreed to a management fee with the defendant.
In the Third Count the plaintiff claims that he performed managerial services and that the defendant has been unjustly enriched because of his refusal to pay for such services. The Court credits the testimony of the defendant that plaintiff never performed such services.
Any efforts of the plaintiff in securing tenants for the property were adequately compensated by amounts paid to him by defendant.
Judgment may enter for the defendant.
So ordered, CT Page 1412-BB
John J. Langenbach, J.